UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2017 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-34487 LIGHTBRIDGE CORPORATION (Exact name of registrant as specified in its charter) Nevada 91-1975651 (State or other jurisdiction of incorporation or organization) (I.R.S. Empl. Ident. No.) 11710 Plaza America Drive, Suite 2000Reston, VA 20190(Address of principal executive offices, Zip Code) (571) 730-1200(Registrant’s telephone number, including area code) (Former Name, Former Address and Former Fiscal Year if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Emerging growth company ¨ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the issuer’s common stock, as ofMay 3, 2017 is as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value LIGHTBRIDGE CORPORATIONForm 10-QMARCH 31, 2017 Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of March 31, 2017 (unaudited) and December 31, 2016 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2017 and 2016 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2017 and 2016 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Forward - Looking Statements 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 PART II – OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 25 2 Table of Contents PART I—FINANCIAL INFORMATION Lightbridge Corporation Condensed Consolidated Balance Sheets March 31, December 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable - project revenue and reimbursable project costs Prepaid expenses and other current assets Deferred financing costs, net Total Current Assets Other Assets Patent costs Deferred financing costs, net Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Total Current Liabilities Long-Term Liabilities Deferred lease abandonment liability - Total Liabilities Commitments and contingencies – Note 4 Stockholders' Equity Preferred stock, $0.001 par value, 10,000,000 authorized shares,convertible Series A preferred shares, 1,020,000 shares issued and outstanding at March 31, 2017 and December 31, 2016 Common stock, $0.001 par value, 100,000,000 authorized,9,716,004 shares and 7,112,143 shares issued and outstanding as of March 31, 2017 and December 31, 2016, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 3 Table of Contents Lightbridge Corporation Unaudited Condensed Consolidated Statements of Operations Three Months Ended March 31, Revenue: Consulting Revenue $ $ Cost of Consulting Services Provided Gross Margin Operating Expenses General and administrative Research and development Total Operating Expenses Operating Loss ) ) Other Income and (Expenses) Warrant revaluation - Financing costs ) - Other income (expenses) 20 ) Total Other Income and (Expenses) ) Net loss before income taxes ) ) Income taxes - - Net loss $ ) $ ) Accumulated preferred stock dividend ) - Net loss attributable to common stockholders ) ) Net Loss Per Common Share, Basic and Diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of these condensed consolidated financial statements 4 Table of Contents Lightbridge Corporation
